Order entered February 13, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01122-CV

                           IN THE INTEREST OF M.D., A CHILD

                      On Appeal from the 196th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 86664

                                            ORDER
        We REINSTATE this appeal.

        Pursuant to this Court’s January 15, 2020 order, the trial court held a hearing to

determine whether the child is an Indian child under the Indian Child Welfare Act. See 25

U.S.C.A. § 1912(a). On January 31, 2020, we received a supplemental clerk’s record containing

the statutory notice requirements of the Act and a supplemental reporter’s record of the hearing

in which the trial court made an oral finding that the child is not an Indian child pursuant to the

ICWA.

        We ORDER the trial court to make and file written findings from the January 24, 2020

hearing regarding the child’s Indian status within FIVE days of this order.

                                                      /s/   DAVID L. BRIDGES
                                                            PRESIDING JUSTICE